173 S.W.3d 373 (2005)
Delbert DYE, Respondent,
v.
FULTON STATE HOSPITAL; Treasurer of the State of Missouri-Custodian of the Second Injury Fund, Appellant.
Nos. WD 64789, WD 64790.
Missouri Court of Appeals, Western District.
October 11, 2005.
Earl D. Kraus, Jefferson City, MO, for appellant.
Thomas M. Dunlap, Fulton, MO, for respondent Dye.
Daniel Cunningham, St. Louis, MO, for appellant Treasurer of the State of Missouri.
Before SMART, P.J., HOLLIGER and HARDWICK, JJ.

ORDER
PER CURIAM.
Fulton State Hospital appeals from the Labor and Industrial Relation Commission's award of permanent partial disability benefits to Delbert Dye. Upon review of the record, we find no error and affirm the Commission's final award. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
Affirmed. Rule 84.16(b).